        









--------------------------------------------------------------------------------





SIXTH AMENDMENT
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 8, 2016
AMONG
OASIS PETROLEUM NORTH AMERICA LLC,
AS BORROWER,
THE GUARANTORS PARTY HERETO,


WELLS FARGO BANK, N.A.,
AS ADMINISTRATIVE AGENT,
AND
THE LENDERS PARTY HERETO





--------------------------------------------------------------------------------




























--------------------------------------------------------------------------------






SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Sixth Amendment”) dated as of August 8, 2016, is among OASIS PETROLEUM NORTH
AMERICA LLC, a Delaware limited liability company (the “Borrower”); the
Guarantors party hereto (the “Guarantors” and collectively with the Borrower,
the “Credit Parties”); each of the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”) party hereto; and WELLS FARGO
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”) and as the
issuing bank (in such capacity, the “Issuing Bank”).
R E C I T A L S
A.    Parent, OP LLC, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Second Amended and Restated Credit Agreement dated as of
April 5, 2013, as amended by that certain First Amendment to Second Amended and
Restated Credit Agreement dated as of September 3, 2013, that certain Second
Amendment to Second Amended and Restated Credit Agreement dated as of September
30, 2014, that certain Third Amendment to Second Amended and Restated Credit
Agreement dated as of April 13, 2015, that certain Fourth Amendment to Second
Amended and Restated Credit Agreement dated as of November 13, 2015 and that
certain Fifth Amendment to Second Amended and Restated Credit Agreement dated as
of February 23, 2016 (the “Credit Agreement”), pursuant to which the Lenders
have made certain credit available to and on behalf of the Borrower.
B.    The Borrower, the Guarantors, the Administrative Agent and the Lenders
party hereto desire to amend certain provisions of the Credit Agreement as set
forth herein effective as of the Sixth Amendment Effective Date (as defined
below).
C.    Furthermore, the Administrative Agent and the Required Lenders desire to
maintain the Borrowing Base at $1,150,000,000 after giving effect to the
amendments contained in this Sixth Amendment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Sixth Amendment. Unless otherwise indicated, all section
references in this Sixth Amendment refer to sections of the Credit Agreement.
Section 2.    Amendments to Credit Agreement.
2.1    Amendments to Section 1.02.





--------------------------------------------------------------------------------





(a)     The following definitions are hereby amended and restated as follows:
“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment and the Sixth Amendment and as the same may be
further amended or supplemented from time to time.
“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to, the
assumption of Debt of, the purchase or other acquisition of any other Debt of or
equity participation or interest in, or other extension of credit to, any other
Person (including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding ninety (90) days representing the purchase price of
inventory, material, equipment or supplies sold by such Person in the ordinary
course of business); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit or
(d) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to, Debt
or other liability of any other Person and (without duplication) any amount
committed to be advanced, lent or extended to such Person; provided that in no
event shall any Permitted Bond Hedge Transactions or any Permitted Warrant
Transaction be considered an “Investment” for purposes of this Agreement.
“Senior Notes” means any unsecured senior or senior subordinated Debt securities
(whether registered or privately placed) issued pursuant to a Senior Notes
Indenture including, for the avoidance of doubt, any Convertible Notes.
“Senior Notes Indenture” means any indenture among the Parent, as issuer, the
subsidiary guarantors party thereto and the trustee named therein, pursuant to
which the Senior Notes are issued, as the same may be amended or supplemented in
accordance with Section 9.04(b), including, for the avoidance of doubt, any
Convertible Note Indenture.
(b)    The following definitions are hereby added where alphabetically
appropriate to read as follows:
“Call Spread Counterparties” means one or more financial institutions selected
by the Parent to sell the options contemplated by the Permitted Bond Hedge
Transaction(s) and purchase the warrants contemplated by the Permitted Warrant
Transaction(s).


2



--------------------------------------------------------------------------------





“Convertible Notes” means any unsecured senior or senior subordinated Debt
securities (whether registered or privately placed) convertible into Equity
Interests of the Parent (other than Disqualified Capital Stock) incurred
pursuant to a Convertible Notes Indenture.
“Convertible Notes Indenture” means any indenture among the Parent, as issuer,
the subsidiary guarantors party thereto and the trustee named therein, pursuant
to which the Convertibles Notes are issued, as the same may be amended or
supplemented in accordance with Section 9.04(b).
“Permitted Bond Hedge Transaction(s)” means the bond hedge or capped call
options purchased by the Parent or any other Credit Party from the Call Spread
Counterparties to hedge the Parent’s payment and/or delivery obligations due
upon conversion of the Convertible Notes.
“Permitted Refinancing Debt” means Senior Notes issued or incurred by the Parent
or any other Credit Party, and Debt constituting guarantees thereof by other
Credit Parties, incurred or issued in exchange for, or the net proceeds of which
are used to extend, refinance, repay, renew, replace (whether or not
contemporaneously), defease, discharge, refund or otherwise Redeem outstanding
Senior Notes, in whole or in part from time to time; provided that the principal
amount of such Permitted Refinancing Debt (or if such Permitted Refinancing Debt
is issued at a discount, the initial issuance price of such Permitted
Refinancing Debt) does not exceed the then outstanding principal amount of the
Senior Notes so exchanged for, extended, refinanced, repaid, renewed, replaced,
defeased, discharged, refunded or otherwise Redeemed (plus the amount of any
premiums and accrued interest paid and fees and expenses incurred in connection
therewith).
“Permitted Warrant Transaction(s)” means one or more net share or cash settled
warrants sold by the Credit Parties to the Call Spread Counterparties,
concurrently with the purchase by the Parent of the Permitted Bond Hedge
Transactions, to offset the cost to the Parent of the Permitted Bond Hedge
Transactions.
“Qualified Convertible Notes Offering” means an issuance of Convertible Notes
which satisfies the following conditions: (a) such Convertible Notes have a per
annum interest rate less than or equal to 5%, (b) at the time thereof and after
giving effect to any adjustment of the Borrowing Base in connection therewith,
the Total Commitments Utilization Percentage is less than or equal to 50% and
(c) after giving pro forma effect to such issuance, the Borrower is in
compliance with the financial covenants contained in Section 9.01(a) and Section
9.01(b).
“Sixth Amendment” means that certain Sixth Amendment to Second Amended and
Restated Credit Agreement, dated as of August 8, 2016, among the Borrower, the
Guarantors, the Administrative Agent and the Lenders party thereto.


3



--------------------------------------------------------------------------------





2.2    Amendment to Section 2.07(e)(i). Section 2.07(e)(i) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:
(i)    Subject to Section 2.07(e)(ii) below, (x) if the Parent issues any Senior
Notes (including any Convertible Notes and any Permitted Refinancing Debt) (“New
Debt”) during the period between Scheduled Redetermination Dates and not in
conjunction with an Interim Redetermination, then on the Reduction Date (as
defined below), the Borrowing Base then in effect shall be reduced by an amount
equal to the product of 0.25 multiplied by an amount equal to the difference
between (1) the stated principal amount of such New Debt minus (2) the stated
principal amount of previously outstanding Senior Notes to the extent such
previously outstanding principal amount was Redeemed with the proceeds of such
New Debt, and (y) the Borrowing Base as so reduced shall become the new
Borrowing Base immediately upon the Reduction Date, effective and applicable to
the Borrower, the Agents, the Issuing Bank and the Lenders on such date until
the next redetermination or modification thereof hereunder.  As used herein, the
term “Reduction Date” means (A) if such New Debt has been issued pursuant to a
Qualified Convertible Notes Offering and the Borrower has delivered notice
pursuant to Section 8.01(r) that it intends to use a portion of the proceeds of
New Debt to Redeem existing Senior Notes, the earlier of (x) the date on which
the Redemption of such Senior Notes is consummated and (y) ninety days following
such issuance of New Debt, and (B) otherwise, the date of the issuance of such
New Debt. For purposes of this Section 2.07(e), if any such Debt is issued at a
discount or otherwise sold for less than “par”, the reduction shall be
calculated based upon the stated principal amount without reference to such
discount.
2.3    Amendment to Section 8.01(r). Section 8.01(r) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
(r)    Issuance of Senior Notes and Permitted Refinancing Debt. In the event the
Parent decides to issue Senior Notes (including any Convertible Notes) or any
Permitted Refinancing Debt as contemplated by Section 9.02(j), three (3)
Business Days prior written notice of such offering therefor, the amount thereof
and the anticipated date of closing and a copy of the preliminary offering
memorandum (if any) and the final offering memorandum (if any) and any other
material documents relating to such offering of Senior Notes or such Permitted
Refinancing Debt and whether such issuance of Debt is intended to Redeem any
Senior Notes.
2.4    Amendment to Section 8.14(a). Section 8.14(a) of the Credit Agreement is
hereby amended by deleting the reference to “Section 8.12(c)(iv)” and replacing
it with a reference to “Section 8.12(c)(vi)”.
2.5    Amendment to Section 9.02(j). Section 9.02(j) of the Credit Agreement is
hereby amended and restated in its entirety as follows:


4



--------------------------------------------------------------------------------





(j)    unsecured Senior Notes of the Parent and any guarantees thereof and any
unsecured Permitted Refinancing Debt and any guarantees thereof; provided that
(i) the Borrower shall have complied with Section 8.01(r), (ii) at the time of
incurring such Senior Notes or Permitted Refinancing Debt (A) no Default has
occurred and is then continuing and (B) no Default would result from the
incurrence of such Senior Notes or Permitted Refinancing Debt, as applicable,
after giving effect on a pro forma basis to the incurrence of such Senior Notes
or Permitted Refinancing Debt (and any concurrent repayment of Debt with the
proceeds of such incurrence, if any), (iii) on the same day as the incurrence of
such Debt (or in the case of Permitted Refinancing Debt, on the Reduction Date),
the Borrowing Base shall be adjusted to the extent required by Section 2.07(e)
and prepayment is made to the extent required by Section 3.04(c)(iv) and no
Borrowing Base Deficiency would then exist after giving effect to such
adjustment and prepayment, (iv) such Senior Notes or Permitted Refinancing Debt,
as applicable, do not have any scheduled principal amortization prior to the
date which is one year after the Maturity Date, (v) such Senior Notes or
Permitted Refinancing Debt does not mature sooner than the date which is one
year after the Maturity Date, (vi) such Senior Notes or Permitted Refinancing
Debt and any guarantees thereof are on terms, taken as a whole, at least as
favorable to the Borrower and the Guarantors as market terms for issuers of
similar size and credit quality given the then prevailing market conditions as
determined by the Administrative Agent and (vii) such Senior Notes or Permitted
Refinancing Debt do not have any mandatory prepayment or redemption provisions
(other than customary change of control or asset sale tender offer provisions)
which would require a mandatory prepayment or redemption in priority to the
Indebtedness; provided that if such Senior Notes are issued to finance all or a
portion of a direct or indirect acquisition of Oil and Gas Properties, such
Senior Notes may contain mandatory prepayment or redemption provisions providing
for the repayment or redemption of such Senior Notes in the event that such
acquisition is not consummated by a certain date in an amount not to exceed the
principal amount of such Senior Notes and any accrued interest thereon through
the prepayment or redemption date.
2.6    Amendment to Section 9.04(a). Section 9.04(a) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
(a)    Restricted Payments. The Parent, OP LLC and the Borrower will not, and
will not permit any of their respective Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any
capital or make any distribution of its Property to its Equity Interest holders,
except (i) the Parent and OP LLC may declare and pay dividends with respect to
its Equity Interests payable solely in additional shares of its Equity Interests
(other than Disqualified Capital Stock), (ii) Subsidiaries of the Parent may
declare and pay dividends ratably with respect to their Equity Interests, (iii)
the Parent and OP LLC may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries, (iv) the Parent, OP LLC and the Borrower may
make payments to


5



--------------------------------------------------------------------------------





former employees in connection with the termination of such former employee’s
employment in an aggregate amount not to exceed $250,000 in any calendar year
for the purpose of repurchasing Equity Interests in any member of the Parent, OP
LLC or the Borrower, as applicable, issued to such former employee pursuant to
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries, (v) the Parent may pay the purchase price for any
Permitted Bond Hedge Transaction(s), (vi) the Parent may pay cash and/or deliver
common stock upon the settlement, termination or redemption of any Permitted
Warrant Transaction(s), and (vii) the Parent may pay cash and/or deliver common
stock in satisfaction of the Parent’s obligations in respect of the Convertible
Notes whether upon conversion of such securities, upon the occurrence of a
change of control (or similar event, however so defined by the terms of such
securities) or other customary mandatory prepayment or redemption event
permitted by Section 9.02(j)(vii), upon repurchase of such securities pursuant
to a Redemption thereof otherwise permitted by this Agreement or at maturity of
such securities.
2.7    Amendment to Section 9.04(b). Section 9.04(b) of the Credit Agreement is
hereby amended and restated in its entirety as follows:
(b)    Repayment of Senior Notes, Permitted Refinancing Debt and Convertible
Notes; Amendment to Terms of Senior Notes, Permitted Refinancing Debt and
Convertible Notes. The Parent, OP LLC and the Borrower will not, and will not
permit any of their respective Subsidiaries to, prior to the date that is
ninety-one (91) days after the Maturity Date: (i) call, make or offer to make
any optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Senior Notes, Permitted Refinancing
Debt or the Convertible Notes; provided that (A) the Parent may Redeem the
Senior Notes, Permitted Refinancing Debt or Convertible Notes in one or more
transactions in an aggregate amount not to exceed the net cash proceeds of any
sale of Equity Interests (other than Disqualified Capital Stock) of the Parent
to the extent that (x) such Redemption is consummated within 180 days of the
consummation of such sale of Equity Interest (or, with respect to any Equity
Interests sold pursuant to that certain Underwriting Agreement dated as of
January 28, 2016, between the Parent and Citigroup Global Markets Inc., within
270 days of such sale) and (y) after giving pro forma effect to such Redemption,
no Default, Event of Default or Borrowing Base Deficiency shall have occurred
and be continuing, (B) the Parent may Redeem the Senior Notes, Permitted
Refinancing Debt or Convertible Notes in one more transactions to the extent
that (x) the Specified Redemption Test is satisfied at the time of such
Redemption, (y) the amount paid in respect of any Senior Note, Permitted
Refinancing Debt or Convertible Note does not exceed 60% of the stated principal
amount of such Senior Note and (z) the aggregate cash consideration paid by the
Parent in respect of all Redemptions of Senior Notes, Permitted Refinancing Debt
or Convertible Note pursuant to this Section 9.04(b)(i)(B) shall not exceed
$175,000,000, and (C) the Parent may Redeem the Senior Notes or Permitted
Refinancing Debt with the proceeds of any Permitted Refinancing Debt
substantially


6



--------------------------------------------------------------------------------





concurrently with the incurrence of such Permitted Refinancing Debt, provided
that in the case of Permitted Refinancing Debt incurred pursuant to a Qualified
Convertible Notes Offering, such Redemption must be consummated within ninety
days of the incurrence of such Permitted Refinancing Debt, or (ii) amend,
modify, waive or otherwise change, consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Senior Notes or
the Senior Notes Indenture or the terms of any Permitted Refinancing Debt and
the agreements governing any Permitted Refinancing Debt or the terms of the
Convertible Notes or the Convertible Notes Indenture if (A) the effect thereof
would be to shorten its maturity or average life or increase the amount of any
payment of principal thereof or increase the rate or shorten any period for
payment of interest thereon or (B) such action requires the payment of a consent
fee (howsoever described), provided that the foregoing shall not prohibit the
execution of supplemental indentures associated with the incurrence of
additional Senior Notes or Permitted Refinancing Debt to the extent permitted by
Section 9.02(j) or the execution of supplemental indentures to add guarantors if
required by the terms of any Senior Notes Indenture, any Convertible Notes
Indenture or any agreement governing any Permitted Refinancing Debt provided
such Person complies with Section 8.14(b) or (C) with respect to Senior Notes,
Convertible Notes or Permitted Refinancing Debt that are subordinated to the
Indebtedness or any other Debt, designate any Debt (other than obligations of
the Borrower and the Subsidiaries pursuant to the Loan Documents) as “Specified
Senior Indebtedness” or “Specified Guarantor Senior Indebtedness” or give any
such other Debt any other similar designation for the purposes of any Senior
Notes Indenture, Convertible Notes Indenture or any agreement governing any
Permitted Refinancing Debt that are subordinated to the Indebtedness or any
other Debt.
2.8    Amendment to Section 9.18(a). The first sentence of Section 9.18(a) of
the Credit Agreement is hereby amended by deleting the word “and” immediately
prior to clause (ii) thereof, and adding the following at the end of such
sentence:
(iii) any Permitted Bond Hedge Transaction(s), and (iv) any Permitted Warrant
Transaction.
2.9    Amendment to Section 9.18(b). Section 9.18(b) of the Credit Agreement is
hereby amended by inserting the words “in respect of commodities” immediately
following the words “hedge position”.
2.10    Amendment to Section 10.01(g). Section 10.01(g) of the Credit Agreement
is hereby amended by inserting the words “, the Convertible Notes Indenture or
any agreement governing any Permitted Refinancing Debt” immediately following
the words “Senior Note Indenture”.
Section 3.    Borrowing Base. The Administrative Agent and the Required Lenders
agree that for the period from and including the Sixth Amendment Effective Date
to but excluding the next Redetermination Date to maintain the amount of the
Borrowing Base at $1,150,000,000. Notwithstanding the foregoing, the Borrowing
Base may be subject to adjustments from time to


7



--------------------------------------------------------------------------------





time pursuant to Section 2.07(e), Section 8.13(c) or Section 9.12(d). For the
avoidance of doubt, the reaffirmation of the Borrowing Base contained in this
Section 3 shall not constitute either a Scheduled Redetermination or an Interim
Redetermination.
Section 4.    Conditions Precedent. This Sixth Amendment shall become effective
as of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement) (the “Sixth Amendment
Effective Date”):
4.1    The Administrative Agent shall have received from the Borrower, each
Guarantor and the Required Lenders counterparts (in such number as may be
requested by the Administrative Agent) of this Sixth Amendment signed on behalf
of such Person.
4.2    No Default shall have occurred and be continuing as of the date hereof
after giving effect to the terms of this Sixth Amendment.
4.3    The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably require.
4.4    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the date hereof, including those fees and other
amounts payable pursuant to the Fee Letter dated as of the date hereof.
The Administrative Agent is hereby authorized and directed to declare this Sixth
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.
Section 5.    Miscellaneous.
5.1    Confirmation and Effect. The provisions of the Credit Agreement, as
amended by this Sixth Amendment, shall remain in full force and effect following
the effectiveness of this Sixth Amendment. Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.
5.2    No Waiver.    Neither the execution by the Administrative Agent or the
Lenders of this Sixth Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Sixth Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Sixth Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative


8



--------------------------------------------------------------------------------





Agent’s or the Lenders’ right at any time to exercise any right, privilege or
remedy in connection with the Loan Documents with respect to any Default or
Event of Default, (b) except as expressly provided herein, amend or alter any
provision of the Credit Agreement, the other Loan Documents, or any other
contract or instrument, or (c) constitute any course of dealing or other basis
for altering any obligation of the Borrower or any right, privilege or remedy of
the Administrative Agent or the Lenders under the Credit Agreement, the other
Loan Documents, or any other contract or instrument.
5.3    Ratification and Affirmation; Representations and Warranties. Each Credit
Party hereby (a) acknowledges the terms of this Sixth Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Sixth Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct in all material respects (or, if already
qualified by materiality, Material Adverse Effect or a similar qualification,
true and correct in all respects), except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects (or, if already qualified by materiality, Material Adverse
Effect or a similar qualification, true and correct in all respects) as of such
specified earlier date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
5.4    Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile or email transmission
shall be effective as delivery of a manually executed counterpart hereof.
5.5    No Oral Agreement. This Sixth Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.
5.6    GOVERNING LAW. THIS SIXTH AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Sixth Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.


9



--------------------------------------------------------------------------------





5.8    Severability. Any provision of this Sixth Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
5.9    Successors and Assigns. This Sixth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
5.10    Loan Document. This Sixth Amendment shall constitute a “Loan Document”
under and as defined in Section 1.02 of the Credit Agreement.




[SIGNATURES BEGIN NEXT PAGE]












10



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed as of the date first written above.
BORROWER:
 
OASIS PETROLEUM NORTH
 
 
AMERICA LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Lou
 
 
Name:
Michael Lou
 
 
Title:
Executive Vice President and Chief
 
 
 
Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
GUARANTORS:
 
OASIS PETROLEUM INC.
 
 
OASIS PETROLEUM LLC
 
 
OASIS PETROLEUM MARKETING LLC
 
 
OASIS WELL SERVICES LLC
 
 
OASIS MIDSTREAM SERVICES LLC
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Lou
 
 
Name:
Michael Lou
 
 
Title:
Executive Vice President and Chief
 
 
 
Financial Officer















Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT,
ISSUING BANK AND LENDER:
 
WELLS FARGO BANK, N.A.,
 
 
 
as Administrative Agent, Issuing Bank and as a Lender
 
 
 
 
 
 
 
 
By:
/s/ Edward Pak
 
 
 
Name:
Edward Pak
 
 
 
Title:
Director
 
 
 
 
 















Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------







LENDERS:
 
CITIBANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Cliff Vaz
 
 
Name:
Cliff Vaz
 
 
Title:
Vice President
 
 
 
 

    






Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------







 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Anson Williams
 
 
Name:
Anson Williams
 
 
Title:
Authorized Signatory
 
 
 
 

        








Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
ROYAL BANK OF CANADA, as a Lender
 
 
 
 
 
 
By:
/s/ Evans Swann, Jr.
 
 
Name:
Evans Swann, Jr.
 
 
Title:
Authorized Signatory
 
 
 
 







Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 
 
 
 
 
 
By:
/s/ Mark Brewster
 
 
Name:
Mark Brewster
 
 
Title:
Vice President
 
 
 
 





Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
COMPASS BANK, as a Lender
 
 
 
 
 
 
By:
/s/ Gabriela Azcarate
 
 
Name:
Gabriela Azcarate
 
 
Title:
Vice President
 
 
 
 







Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------







 
 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ Trudy Nelson
 
 
Name:
Trudy Nelson
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ William M. Reid
 
 
Name:
William M. Reid
 
 
Title:
Authorized Signatory



    






Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------






 
 
DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
 
 
 
 
 
 
By:
/s/ Benjamin Souh
 
 
Name:
Benjamin Souh
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
By:
/s/ Michael Shannon
 
 
Name:
Michael Shannon
 
 
Title:
Vice President









    


Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
CITIZENS BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ Scott Donaldson
 
 
Name:
Scott Donaldson
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 









Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender


 
 
 
 
 
 
By:
/s/ John C. Lozano
 
 
Name:
John C. Lozano
 
 
Title:
Vice President
 
 
 
 
 
 
 
 

















Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
BOKF, NATIONAL ASSOCIATION DBA BANK OF TEXAS, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Mari Salazar
 
 
Name:
Mari Salazar
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 





Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
BRANCH BANKING AND TRUST COMPANY, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Ryan K. Michael
 
 
Name:
Ryan K. Michael
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 





Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
COMERICA BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ William B. Robinson
 
 
Name:
William B. Robinson
 
 
Title:
Senior Vice President
 
 
 
 
 
 
 
 









Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ Nupur Kumar
 
 
Name:
Nupur Kumar
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
By:
/s/ Lorenz Meier
 
 
Name:
Lorenz Meier
 
 
Title:
Vice President





Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
REGIONS BANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ William A. Philipp
 
 
Name:
William A. Philipp
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 





Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)

--------------------------------------------------------------------------------





 
 
IBERIABANK, as a Lender
 
 
 
 
 
 
 
 
 
 
By:
/s/ W. Bryan Chapman
 
 
Name:
W. Bryan Chapman
 
 
Title:
Executive Vice President
 
 
 
 
 
 
 
 







Signature Page to Sixth Amendment to Second Amended and Restated Credit
Agreement
(Oasis Petroleum North America LLC)